 



Exhibit 10.4
[NOTE: CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.]
AMENDED AND RESTATED
WRIGHT EXPRESS CORPORATION
SHORT-TERM INCENTIVE PROGRAM
ARTICLE 1- PURPOSE OF PROGRAM
Wright Express Corporation has adopted this Short-Term Incentive Program
(“STIP”) to attract and retain high-performing employees; to provide incentives
for eligible employees to achieve specified company, department and/or
individual performance goals; and to reward such employees for the achievement
of specified goals on an annual basis. The Short-Term Incentive Program is
intended to qualify as performance-based compensation under Section 162(m) of
the Internal Revenue Code.
ARTICLE 2- DEFINITIONS
Wherever used in this document, the following terms have the meanings set forth
below.
2.1 Appendix means an Appendix to this Program document containing targets,
payment metrics, and other terms of the Program (or modifications thereof)
applicable to a specific Plan Year. The Appendices shall be considered part of
the Program document.
2.2 Company means Wright Express Corporation.
2.3 Eligible Earnings means total gross pay for the applicable Plan Year (or the
portion thereof during which the Participant is actively employed and eligible
to participate in the STIP), including, salary or wages classified by the
Company as regular; paid time off (PTO), whether planned or unplanned; holiday;
bereavement; jury duty; retroactive pay; overtime pay; shift differential;
language differential; and excluding, salary or wages classified by the Company
as disability pay, commission/incentive pay, and bonuses.
2.4 Effective Date means January 1, 2008.
2.5 MBO means management by objectives.
2.6 Participant means an eligible employee who participates in the Program for a
Plan Year in accordance with Article 3.
2.7 Plan Year means the fiscal year of the Company; as of the Effective Date,
the Plan Year is the calendar year.
2.8 Program means this Wright Express Corporation Short-Term Incentive Program,
as amended from time to time, including the provisions of any Appendix, which
are incorporated herein.

Page 1 of 10



--------------------------------------------------------------------------------



 



[NOTE: CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.]
ARTICLE 3- PARTICIPATION
3.1 Eligible Employees
Each full-time regular or part-time regular employee of the Company who meets
the following requirements shall be a Participant for a Plan Year:
          (a) The employee is not eligible for payout under a commission plan or
a high performance pay plan of the Company.
          (b) The employee commences employment on or before November 1 of the
applicable year; and
          (c) Except as provided in Section 3.2, the employee is actively
employed on the bonus payment date for the applicable year.
3.2 Special Rules
          (a) A Participant who dies or becomes totally disabled during a Plan
Year (as determined under the Company’s Long-Term Disability program) may
receive a pro-rated bonus for the applicable year based on his or her Eligible
Earnings during the period of the Participant’s active employment. Any bonus
payable to a deceased Participant shall be paid to his or her personal
representative.
          (b) A Participant who is not actively employed on the bonus payment
date for a Plan Year due to an approved leave of absence may receive a pro-rated
bonus for the applicable year based on his or her Eligible Earnings during the
period of the Participant’s active employment.
          (c) A Participant who shall be the subject of a Performance
Improvement Plan during the Plan Year and continues to be the subject of a
Performance Improvement Plan relating to such Plan Year at the time payments are
made under Section 5.1 of the Program shall not be eligible to receive a payment
until he or she has successfully met the requirements of the Performance
Improvement Plan.
ARTICLE 4- ANNUAL INCENTIVES
The Corporate and Executive Officer MBOs for each Plan Year shall be approved by
the Compensation Committee of the Company’s Board of Directors, or its delegate.
An Individual Effectiveness Factor (“IEF”) shall be assigned to an employee
classified as

Page 2 of 10



--------------------------------------------------------------------------------



 



[NOTE: CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.]
an “associate” based on criteria established by the Company. The IEF for each
associate shall be initially established at 1.00. An associate’s IEF for a Plan
Year may be adjusted down, but not below 0.80, or up, but not above 1.20, by
action of his or her supervisor with the approval of his or her division Senior
Vice President and the Company’s President and Chief Executive Officer. However,
the foregoing adjustments (in the aggregate) must not increase the total amount
payable under the Program for the given year.
The performance measures applicable to a Plan Year shall be set out in the
Appendix.
ARTICLE 5- PAYMENTS
5.1 Time and Form
Bonuses shall be calculated and paid in a single payment for the applicable
year, by no later than March 31 of the following year.
5.2 Position Changes
“Position changes” for a Plan Year include promotions, demotions, and transfers
between positions and/or departments.
          (a) For a non-Management Participant who is STIP eligible for the
entire year, the amount of the Participant’s bonus is calculated based on his or
her position on December 31 of the applicable year.
          (b) For a non-Management Participant who is an eligible employee for a
portion of the year and an ineligible employee for a portion of the year, the
amount of the Participant’s bonus is calculated based on pro-ration for the
portion of the year in which he or she was an eligible employee.
          (c) For a Participant who is, at any point during the year, a Manager,
Director, Vice President, Senior Vice President, Executive Vice President, or
the President and Chief Executive Officer, the amount of the Participant’s bonus
is calculated based on the period of time in each STIP eligible position and the
associate’s STIP target percentage for each position during the applicable year.
5.3 Taxes
All federal, state or local taxes that the Program Administrator determines are
required to be withheld from any payments made under the Program shall be
withheld.

Page 3 of 10



--------------------------------------------------------------------------------



 



[NOTE: CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.]
ARTICLE 6- ADMINISTRATION
6.1 Program Administrator
The Program shall be administered by the Compensation Committee of the Company’s
Board of Directors, which may delegate administrative responsibility in whole or
in part to the President and Chief Executive Officer and/or the Senior Vice
President, Human Resources (“Administrators”), subject to any requirements for
review and approval that may be established by the Compensation Committee. In
all areas not specifically reserved for such review and approval, the decisions
of the applicable Administrator shall be binding on the Company and each
eligible employee under Article 3. Notwithstanding the foregoing, the
Compensation Committee may not modify MBOs or other performance criteria during
a Plan Year so as to increase the payment to a Section 162(m) Participant (as
defined below) or exercise its discretion to increase the amount of incentive
pay that would otherwise be due a Section 162(m) Participant upon attainment of
a performance goal.
6.2 Claims
Claims regarding payments under the Program shall be directed to a Participant’s
direct supervisor and/or the Company’s Compensation Department. Any claim
regarding the amount of any bonus payment hereunder shall be made within 30 days
of the date of such payment, or shall be forfeited.
ARTICLE 7- AMENDMENT AND TERMINATION
The Company reserves the right to terminate, amend, modify and/or restate this
Program, in whole or in part, at will at any time, with or without advance
notice.
ARTICLE 8- MISCELLANEOUS
8.1 Payment Adjustments and Special Circumstances
The Compensation Committee shall have the authority to adjust payments under the
Program (upward or downward) at its discretion. Subject to the approval of the
Compensation Committee, the President and Chief Executive Officer and the Senior
Vice President, Human Resources, acting together, shall have the power to adjust
payments under the Program (upward or downward) as and to the extent appropriate
to achieve the stated goals and purposes of the Program and may approve
exceptions to the Program under special circumstances, to avoid undue hardship
with respect to a Participant. Notwithstanding the foregoing, neither the
Compensation Committee, the President and CEO, the Senior Vice President, Human
Resources, nor any other person may increase or

Page 4 of 10



--------------------------------------------------------------------------------



 



[NOTE: CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.]
accelerate the payment due to any Section 162(m) Participant with respect to any
Plan Year. The term “Section 162(m) Participant” shall mean the President and
CEO and each of the four highest paid officers of the Company (other than the
President and CEO) on the last day of the taxable year, for purposes of the
executive compensation disclosure rules under the Securities Exchange Act of
1934.
8.2 Information
The Program Administrators shall be responsible for ensuring effective
communication of the Program to eligible employees. Copies of the Program shall
be available to all Participants. All modifications and changes to the Program
shall be appropriately documented and communicated to Participants.
8.3 No Guarantee of Payment
The Company does not guarantee payment of any bonus amounts hereunder, except to
the extent that payment is required by applicable law.
8.4 Limitation of Employees’ Rights
Nothing contained in the Program shall confer upon any person a right to be
employed or to continue in the employ of the Employer, or interfere in any way
with the right of the Employer to terminate the employment of a Participant at
any time, with or without cause.
IN WITNESS WHEREOF, Wright Express Corporation has caused this document to be
executed by its duly authorized officer this 27th day of March, 2008.

            WRIGHT EXPRESS CORPORATION
      By:   /s/ Robert C. Cornett         Robert C. Cornett
      Its: Senior Vice President, Human Resources
 
Date: March 27, 2008    

Page 5 of 10



--------------------------------------------------------------------------------



 



[NOTE: CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.]
APPENDIX I
2008 STIP FACTORS
STIP Weightings

                                WEX Corporate MBOs                 Adj Net
Income     PPG Adj Revenue     Strategic or Operational MBOs     All
Participants     60%     20%     20%    

Payout Levels
In 2008, the Company must achieve at least threshold results for Adjusted Net
Income in order to pay out any portion of the Short Term Incentive Program.

              Performance Results     Payout %     Threshold     50%    
Threshold/Target     75%     Target     100%     Target/Max     150%     Max    
200%    

Note: Payout levels must be fully achieved for payout. Payout levels of the two
corporate metrics payout levels are incrementalized. Certain other objectively
measurable MBOs will also be incrementalized. All other MBOs are paid at the
lowest performance result level achieved unless identified as an incrementalized
MBO. If actual performance for strategic or operational MBOs falls between
target and target/max, which is the midpoint between target and max, payout is
at target. If performance falls between target/max and maximum levels, payout is
at target/max

Page 6 of 10



--------------------------------------------------------------------------------



 



[NOTE: CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.]
MBOs
Corporate MBOs:

                          Performance Goal     Threshold Performance     Target
Performance     Maximum Performance     Adj Net Income1     $ [**]     $ [**]  
  $ [**]     PPG2 Adj Revenue3     $ [**]     $ [**]     $ [**]    

1Adjusted Net Income means Adjusted Net Income as reported in the Corporation’s
Form 8-K filing reporting the Corporation’s results for the 4th Quarter of 2008
and may be adjusted to exclude the following items (if any): losses from
discontinued operations, the cumulative effects of changes in Generally Accepted
Accounting Principles, any one-time charge or dilution resulting from any
acquisition or divestiture, the effect of changes to our effective federal or
state tax rates, extraordinary items of loss or expense, and any other unusual
or nonrecurring items of loss or expense, including restructuring charges. The
Compensation Committee may exercise discretion to include all or part of an item
of loss or expense.
2PPG: Price Per Gallon
3PPG Adjusted Revenue is reported 2008 Revenue adjusted for the difference
between reported 2008 PPG and Board-approved budgeted 2008 PPG.
Executive Officer MBOs: CEO, EVPs, and SVPs generally share the following
strategic MBOs for 2008:
Strategic Revenue MBO:

                         
Performance Goal
    Threshold Performance     Target Performance     Maximum Performance    
2008 Strategic Growth Revenue Achievement
    $[**]m from sources below     $[**]m from sources below     $[**]m from
sources below    

             
Strategic Initiative
    2008 Budget (millions)    
[**]
    $[**]    
[**]
    $[**]    
[**]
    $[**]    
[**]
    $[**]    
[**]
    $[**]    
Total
    $[**]    

Page 7 of 10



--------------------------------------------------------------------------------



 



[NOTE: CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.]
Execution MBO:

                         
Performance Goal
    Threshold Performance     Target Performance     Maximum Performance    
Execution of key 2008 deliverables to drive strategic revenue in 2009 and beyond
as rated by the Board of Directors Scale is 1-5 as follows:
 
5 — exceeds most milestones
4 — meets all and/or exceeds most milestones
3 — meets most and/or exceeds some milestones
2 — meets most milestones
1 — does not meet most milestones

   



Average score of 2 across all focus areas    



Average score of 3 across all focus areas    



Average score of 4 across all focus areas    

                   
Focus Area
    Milestone     Measured as    
[**]
    [**]     A detailed milestone plan will be provided by 3/30/08 for each 2008
focus area.    
[**]
    [**]     Quarterly updates will be provided to the Board of Directors
throughout the year.    
[**]
    [**]     At the end of 2008, the Compensation Committee will be surveyed    
[**]
    [**]     and asked to rate Management on their success in achieving each    
[**]
    [**]     of the key milestones. Average Compensation Committee score    
 
          across all focus areas will determine payout on this MBO.    

Vice President MBOs: Each Vice President generally has [**] MBOs, which may
include Strategic Revenue and/or Execution and in some cases may include a
targeted strategic or operational MBO.
Department MBOs: Each Manager or Director generally has [**] MBOs. Manager MBOs
will generally mirror the different MBOs assigned to their VP, however, in some
cases managers may be assigned a targeted strategic or operational MBO.
Associates at Team Leader or Individual Contributor levels automatically have
the same MBO(s) as their direct supervisor under the STIP.

Page 8 of 10



--------------------------------------------------------------------------------



 



[NOTE: CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.]
Sales Leadership Incentive Plans:
Individuals in certain, specified jobs within the leadership positions of the
sales function will have additional incentive opportunity under this program.
For the purposes of all sales incentive plans, PPG adjusted revenue is PPG
adjusted revenue used for 2008 STIP minus any revenue achieved in 2008 from
acquisitions closed in 2008. These additional incentive opportunities are as
follows:

                              2008 EVP, Sales and Marketing Incentive Plan    
PPG Adj Corporate
Revenue $(,000)
    Company Performance Level     Plan Performance Level     EVP, Sales Payout  
 
$[**]
    [**]%     Miss     $ 0      
$[**]
    [**]%     Threshold     $ 50,000      
$[**]
    [**]%     Target     $ 100,000      
$[**]
    [**]%     Target/Max     $ 150,000      
$[**]
    [**]%     Max     $ 200,000      

No payout below Threshold level in the plan
Payout for performance between levels above threshold will be incrementalized
If results exceed maximum of special incentive plan, CEO can recommend higher
payout for approval

                              2008 SVP, Corporate Payment Solutions Incentive
Plan    
PPG Adj Channel Revenue
$(,000)
    Company Performance Level     Plan Performance Level     SVP, Sales Payout  
 
$[**]
    [**]%     Miss     $ 0      
$[**]
    [**]%     Threshold     $ 25,000      
$[**]
    [**]%     Target     $ 50,000      
$[**]
    [**]%     Target/Max     $ 75,000      
$[**]
    [**]%     Max     $ 100,000      

No payout below Threshold level in the plan
Payout for performance between levels above threshold will be incrementalized
If results exceed maximum of special incentive plan, CEO can recommend higher
payout for approval

                              2008 VP, Small Business Fleet Sales Incentive Plan
   
PPG Adj Channel Revenue
$(,000)
    Company Performance Level     Plan Performance Level     VP, Sales Payout  
 
$[**]
    [**]%     Miss     $ 0      
$[**]
    [**]%     Threshold     $ 15,000      
$[**]
    [**]%     Target     $ 30,000      
$[**]
    [**]%     Target/Max     $ 45,000      
$[**]
    [**]%     Max     $ 60,000      

No payout below Threshold level in the plan
Payout for performance between levels above threshold will be incrementalized
If results exceed maximum of special incentive plan, CEO can recommend higher
payout for approval

Page 9 of 10



--------------------------------------------------------------------------------



 



[NOTE: CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.]

                              2008 VP, Corporate Payment Solutions Incentive
Plan    
PPG Adj Channel Revenue
$(,000)
    Company Performance Level     Plan Performance Level     VP, Sales Payout  
 
$[**]
    [**]%     Miss     $ 0      
$[**]
    [**]%     Threshold     $ 15,000      
$[**]
    [**]%     Target     $ 30,000      
$[**]
    [**]%     Target/Max     $ 45,000      
$[**]
    [**]%     Max     $ 60,000      

No payout below Threshold level in the plan
Payout for performance between levels above threshold will be incrementalized
If results exceed maximum of special incentive plan, CEO can recommend higher
payout for approval

Page 10 of 10